Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 8 recites “first reinforcing membrane comprising an outer edge”.  It is unclear and indefinite as to what edge or portion of the reinforcing membrane is “an outer edge” with respect to the other portions of the reinforcing membrane to further define the opening.  The specification and figures point to specific portions which are the “outer edge” for the electrode and polymer electrolyte membrane but not the reinforcing membrane.  For the purpose of comparison to the prior art, it will be assumed that the portions of the reinforcing membrane external to the opening establishes an “outer” edge. All claims dependent are also rejected for the same.
Dependent claims 10 and 11 recite “step d) comprises….placing the first reinforcing membrane in an enclosure subjected to the first temperature and humidity conditions” and 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9, 15-17, 19-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2012/0122013).
Regarding claims 8, 9 and 15-17, Schmidt discloses a method for pre-assembling components of a polymer electrolyte membrane/electrode assembly for fuel cells comprising the following steps:
a) providing a first reinforcing membrane (polymer frame 1b) comprising an outer edge and an inner edge defining an opening (Fig 1a, 2a, 2b)

    PNG
    media_image1.png
    574
    1115
    media_image1.png
    Greyscale

b) providing a polymer electrolyte membrane (5) capable of sealing said opening of the reinforcing membrane (in contact and overlaid) [0264-0266], 
c) the polymer electrolyte membrane and the first reinforcing membrane being under first conditions of temperature and humidity [0272]: 
c1) superimposing the polymer electrolyte membrane and the first reinforcing membrane so that the polymer electrolyte membrane seals the opening of the reinforcing membrane (membrane electrode units superposed) [0272], then 
c2) connecting the polymer electrolyte membrane to the first reinforcing membrane [0214], 
d) placing the assembly formed at the end of step c) on a support (components providing first compression step/press providing static support) [0214-0215] but does not explicitly disclose a second temperature and humidity conditions such that the polymer electrolyte membrane expands compared to its state under the first temperature and humidity conditions or a specific range of temperatures respective to the other.  
Schmidt further discloses the different components of the membrane electrode unit are superposed and connected to each other by pressure and temperature [0272] where the conductive membranes are treated at different temperature ranges and moistures depending on 
	
Regarding claims 19, 20 and 24, Schmidt discloses the method according to claim 8, wherein it comprises the following steps:  
providing a second reinforcing membrane (7b) comprising an outer edge and an inner edge defining an opening (Fig 2a-2b), 
providing first and second electrodes (catalyst layers 4, 4a) each capable of sealing the openings of the first and second reinforcing membranes (frame in contact with the catalyst layers) [0266], arranging the first and second reinforcing membranes, the first and second electrodes and the polymer electrolyte membrane so as to obtain a successive stacking of the first electrode, the first reinforcing membrane, the polymer electrolyte membrane, the second reinforcing membrane and the second electrode, the openings of the first and second reinforcing membranes being sealed by the first and second electrodes and the polymer electrolyte membrane (see Figs 2a above).  

Claims 10-14, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. as applied to claim 8 above, and further in view of Vincent et al. (US 2016/0380278).
The teachings of Schmidt as discussed above are herein incorporated.
Regarding claims 10-14 and 18, Schmidt discloses the outer area of the polymer frame being laid and welded [0288, 0292] but does not explicitly teach wherein steps iii) and iv) comprise the realization of a closed contour of the polymer electrolyte membrane welding with the first reinforcing membrane and simultaneously cutting the polymer electrolyte membrane carried out by a laser beam.  
Vincent teaches a process of using a laser beam applied by a cutting head where the laser beam simultaneously cuts a contour for an opening and provides a welded part at the edge of the opening [0037, 0043, 0050-0056].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply a laser beam cutting head within steps iii) and iv) of Schmidt because Vincent recognizes such a process allows for the simultaneous cutting of a contour for an opening and provides a welded part at the edge of the opening to limit gas permeation which causes membrane assembly deterioration [0051].
Regarding claims 21, 22 and 23, Schmidt discloses the method according to claims 10, 12 and 13 wherein it comprises the following steps:  
providing a second reinforcing membrane (7b) comprising an outer edge and an inner edge defining an opening (Fig 2a-2b), 
providing first and second electrodes (catalyst layers 4, 4a) each capable of sealing the openings of the first and second reinforcing membranes (frame in contact with the catalyst layers) [0266], arranging the first and second reinforcing membranes, the first and second electrodes and the polymer electrolyte membrane so as to obtain a successive stacking of the first electrode, the first reinforcing membrane, the polymer electrolyte membrane, the second reinforcing membrane and the second electrode, the openings of the first and second reinforcing membranes being sealed by the first and second electrodes and the polymer electrolyte membrane (see Figs 2a above).  

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steck et al. (US 5464700) discloses a gasketed membrane electrode assembly which employs gasketing material at the periphery of the ion exchange membrane (Abstract) compressed between the membrane and the electrodes (5:5-26)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727